_____________

                                  No. 96-1094SI
                                  _____________

United States of America,               *
                                        *
                  Appellee,             *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
Robert Clyde Hoskins,                   *   [UNPUBLISHED]
                                        *
                  Appellant.            *
                                  _____________

                           Submitted:    May 14, 1996

                              Filed: May 22, 1996
                                  _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     After committing a series of restaurant robberies, Robert Clyde
Hoskins   was   charged   with   conspiring   to   commit   robberies   affecting
interstate commerce in violation of the Hobbs Act, 18 U.S.C. § 1951 (1994).
Hoskins entered a conditional plea of guilty to the charge and appealed.
Relying on United States v. Lopez, 115 S. Ct. 1624 (1995), Hoskins contends
the district court improperly denied his motion to dismiss.       Hoskins argues
that his actions did not violate the Hobbs Act because the statute was not
meant to encompass the robbery of local businesses.         Hoskins's argument,
however, is foreclosed by our recent holding in United States v. Farmer,
73 F.3d 836, 843 (8th Cir. 1996).       Likewise, Hoskins's argument that the
superseding indictment fails to allege a violation of the Hobbs Act is
foreclosed by our contrary holding in Farmer, id. at 843-44.             We thus
affirm the district court.       See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-